UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-53130 U-SWIRL, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 43-2092180 (IRS Employer Identification No.) 1175 American Pacific, Suite C, Henderson, Nevada 89074 (Address of principal executive offices)(Zip Code) (702) 586-8700 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[x]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[x]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 4,978,836 shares of Common Stock, $0.001 par value, as of November 8, 2012 U-SWIRL, INC. CONSOLIDATED BALANCE SHEETS Unaudited September 30, 2012 December 31, 2011 ASSETS Current assets Cash $ $ Accounts receivable, net Due from related party Current portion of note receivable - Inventory Prepaid expenses Total current assets Leasehold improvements, property and equipment, net Other assets Deposits Note receivable - Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities from discontinued operations Current portion of long-term debt - Total current liabilities Deferred rent Deferred revenue Deferred revenue - related party Total liabilities Commitments and contingencies Stockholders' equity Preferred stock; $0.001 par value; 25,000,000 shares authorized, no shares issued and outstanding - - Common stock; $0.001 par value; 100,000,000 shares authorized, 4,956,836 and 4,868,836 shares issued and outstanding, respectively Common stock payable 11 - Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 2 U-SWIRL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Unaudited For the three months ended For the nine months ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Revenues Cafe sales, net of discounts $ Franchise royalties and fees Total revenues Cafe operating costs Food, beverage and packaging costs Labor and related expenses Occupancy and related expenses Marketing and advertising General and administrative Officer compensation Depreciation and amortization Total costs and expenses Income (loss) from operations ) ) ) Interest expense ) Income (loss) from continuing operations before income taxes ) ) ) Provision for income taxes - Net income (loss) $ $ ) $ ) $ ) Net income (loss) per common share - basic and diluted $ $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements. 3 U-SWIRL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited For the nine months ended September 30, 2012 September 30, 2011 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization Issuance of common stock for services Stock-based compensation expense Changes in operating assets and liabilities: Accounts receivable, net ) Inventory ) Prepaid expenses ) Note receivable ) - Accounts payable and accrued liabilities ) Deferred rent ) ) Deferred revenue ) Net cash used by operating activities ) ) Cash flows from investing activities: Due from related party Deposits - Purchases of property and equipment - ) Other assets Net cash provided by investing activities Cash flows from financing activities: Payments on capital lease obligation ) ) Net cash used by financing activities ) ) Net change in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Taxes paid $
